 
 
I 
108th CONGRESS
2d Session
H. R. 4604 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2004 
Mr. Young of Alaska (for himself, Mr. Quinn, and Mr. Porter) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To improve railroad security and to authorize railroad security funding, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protecting Railroads against Enemy Efforts through Modernization, Planning, and Technology Act. 
2.Railroad transportation security plan 
(a)Requirement 
(1)In generalThe Secretary of Transportation, in consultation with the Under Secretary of Homeland Security for Border and Transportation Security and in accordance with the Memorandum of Understanding executed under section 3, shall develop a plan for the security of the Nation’s railroads. The plan shall include— 
(A)identification and evaluation of critical railroad assets and infrastructures; 
(B)identification of threats to those assets and infrastructures; 
(C)identification of vulnerabilities that are specific to the transportation of hazardous materials via railroad; 
(D)identification of redundant and backup systems required to ensure the continued operation of critical elements of the railroad system in the event of an attack or other incident, including disruption of commercial electric power or communications networks;  
(E)identification of security weaknesses in passenger and cargo security, transportation infrastructure, protection systems, procedural policies, communications systems, employee training, emergency response planning, and any other area identified by the plan; 
(F)a plan for the Federal Government to provide increased security support at high or severe threat levels of alert, developed in consultation with the freight and intercity passenger railroads and State and local governments; 
(G)procedures for establishing and maintaining permanent and comprehensive consultative relations among the parties described in subsection (b); and 
(H)a contingency plan, developed in conjunction with freight and intercity and commuter passenger railroads, to ensure the continued movement of freight and passengers in the event of an attack affecting the railroad system, which shall contemplate— 
(i)the possibility of rerouting traffic due to the loss of critical infrastructure, such as a bridge, tunnel, yard, or station; and 
(ii)methods of continuing railroad service in the Northeast Corridor in the event of a commercial power loss, or catastrophe affecting a critical bridge, tunnel, yard, or station. 
(2)Existing private and public sector effortsThe plan shall take into account actions taken or planned by both public and private entities to address identified security issues and assess the effective integration of such actions. 
(3)RecommendationsThe Secretary of Transportation shall develop prioritized recommendations for improving railroad security, including recommendations for— 
(A)improving the security of rail tunnels, rail bridges, rail switching and car storage areas, other rail infrastructure and facilities, information systems, and other areas identified by the Secretary as posing significant railroad-related risks to public safety and the movement of interstate commerce, taking into account the impact that any proposed security measure might have on the provision of railroad service; 
(B)deploying equipment to detect explosives and hazardous chemical, biological, and radioactive substances, and any appropriate countermeasures; 
(C)installing redundant and backup systems to ensure the continued operation of critical elements of the railroad system in the event of an attack or other incident, including disruption of commercial electric power or communications networks; 
(D)conducting public outreach campaigns on passenger railroads; 
(E)deploying surveillance equipment; and 
(F)identifying the immediate and long-term costs of measures that may be required to address those risks.  
(b)ConsultationIn developing the plan under subsection (a), the Secretary of Transportation shall consult with rail management, rail labor, owners or lessors of rail cars used to transport hazardous materials, first responders, shippers of hazardous materials, State Departments of Transportation, public safety officials (including those within agencies and offices of the Department of Homeland Security), and other relevant parties. 
(c)Report 
(1)ContentsNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing the plan and prioritized recommendations required by subsection (a), along with an estimate of the cost to implement such recommendations. 
(2)FormatThe Secretary may submit the report in both classified and redacted formats if the Secretary determines that such action is appropriate or necessary. 
(d)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation $10,000,000 for fiscal year 2005 for the purpose of carrying out this section. 
3.Memorandum of understandingNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation and the Secretary of Homeland Security shall execute a memorandum of understanding governing the roles and responsibilities of the Department of Transportation and the Department of Homeland Security, respectively, in addressing railroad transportation security matters, including the processes the departments will follow to promote communications, efficiency, and nonduplication of effort. 
4.Railroad security upgrades 
(a)Security improvement grantsThe Secretary of Transportation is authorized to make grants to railroads, hazardous materials shippers, owners of rail cars used in the transportation of hazardous materials, universities, colleges, and research centers, and State and local governments (for railroad facilities and infrastructure) for full or partial reimbursement of costs incurred to prevent or respond to acts of terrorism, sabotage, or other railroad security threats, including providing for— 
(1)automated security inspection; 
(2)continued development and pilot deployment of communications-based train control systems; 
(3)emergency bridge repair and replacement technology and testing; 
(4)track, structure, and right-of-way integrity monitoring; 
(5)technologies for reduction of tank car vulnerability; 
(6)demonstration of bridge and tunnel inspection technologies; 
(7)establishment of a unified national railroad emergency operations center; 
(8)signal system security at turnouts; 
(9)security and redundancy for critical communications, electric power (including traction power), computer, and train control systems essential for secure railroad operations or to continue railroad operations after an attack impacting railroad operations; 
(10)the security of hazardous material transportation by railroad; 
(11)secure passenger railroad stations, trains, and infrastructure; 
(12)public security awareness campaigns for passenger train operations; 
(13)the sharing of intelligence and information about railroad security threats; 
(14)train tracking and interoperable communications systems that are coordinated to the maximum extent possible; 
(15)additional police and security officers, including canine units; and 
(16)other improvements recommended by the report required by section 2, including infrastructure, facilities, and equipment upgrades. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation— 
(1)$5,000,000 for each of fiscal years 2005 and 2006 for automated security inspection; 
(2)$20,000,000 for continued development and deployment of communications-based train control systems; 
(3)$5,000,000 for each of fiscal years 2005 through 2008 for emergency bridge repair and replacement technology and testing; 
(4)$3,000,000 for fiscal year 2005 for track, structure, and right-of-way integrity monitoring; 
(5)$3,000,000 for fiscal year 2005 for technologies for reduction of tank car vulnerability; 
(6)$20,000,000 for demonstration of bridge and tunnel inspection technologies; 
(7)$10,000,000 for establishment of a unified national railroad emergency operations center; 
(8)$1,500,000 for each of fiscal years 2005 and 2006 for signal system security at turnouts; and 
(9)$350,000,000 for fiscal year 2005 to carry out paragraphs (9) through (16) of subsection (a). Amounts appropriated pursuant to this subsection shall remain available until expended. 
5.Fire and life-safety improvements 
(a)Life-safety needsThe Secretary of Transportation is authorized to procure fire and life-safety improvements to the tunnels on the Northeast Corridor in New York, New York, Baltimore, Maryland, and Washington, D.C. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation for the purposes of carrying out subsection (a) the following amounts: 
(1)For the 6 New York tunnels, to provide ventilation, electrical, and fire safety technology upgrades, emergency communication and lighting systems, and emergency access and egress for passengers— 
(A)$100,000,000 for fiscal year 2005; 
(B)$100,000,000 for fiscal year 2006; 
(C)$100,000,000 for fiscal year 2007; 
(D)$100,000,000 for fiscal year 2008; and 
(E)$170,000,000 for fiscal year 2009. 
(2)For the Baltimore & Potomac tunnel and the Union tunnel, together, to provide adequate drainage, ventilation, communication, lighting, and passenger egress upgrades— 
(A)$10,000,000 for fiscal year 2005; 
(B)$10,000,000 for fiscal year 2006; 
(C)$10,000,000 for fiscal year 2007; 
(D)$10,000,000 for fiscal year 2008; and 
(E)$17,000,000 for fiscal year 2009. 
(3)For the Washington, D.C., Union Station tunnels, to improve ventilation, communication, lighting, and passenger egress upgrades— 
(A)$8,000,000 for fiscal year 2005; 
(B)$8,000,000 for fiscal year 2006; 
(C)$8,000,000 for fiscal year 2007; 
(D)$8,000,000 for fiscal year 2008; and 
(E)$8,000,000 for fiscal year 2009. 
(c)Availability of appropriated fundsAmounts appropriated pursuant to this section shall remain available until expended. 
6.Miscellaneous technical and conforming provisions 
(a)Rail police officersSection 28101 of title 49, United States Code, is amended by striking the rail carrier each place it appears and inserting any rail carrier. 
(b)Review of rail regulationsNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Under Secretary of Homeland Security for Border and Transportation Security, shall review existing rail regulations of the Department of Transportation for the purpose of identifying areas in which those regulations need to be revised to improve railroad security. 
(c)Railroad securitySection 20101 of title 49, United States Code, is amended by striking safety and inserting safety, including security,. 
(d)Rail safety regulationsSection 20103(a) of title 49, United States Code, is amended by striking safety the first place it appears, and inserting safety, including security,. 
(e)Certain personnel limitations not to applyAny statutory limitation on the number of employees in the Transportation Security Administration of the Department of Transportation, before or after its transfer to the Department of Homeland Security, does not apply to the extent that any such employees are responsible for implementing the provisions of this Act. 
7.DefinitionFor purposes of this Act, the term railroad has the meaning given that term in section 20102 of title 49, United States Code. 
 
